Per Curiam.
The plaintiff sought damages for harm to his property caused by water runoff from a road maintained by the defendant. The trial court overruled the plaintiff’s objections to the report of the attorney trial referee to whom the case was referred, and rendered judgment for the defendant. The plaintiff’s appeal *679hinges on whether a finding that the defendant did not own or control a certain eroded asphalt curb in front of the plaintiff’s property was clearly erroneous. We have reviewed the evidence on this issue, as presented to us in the parties’ briefs, and conclude that the finding was not clearly erroneous. Thus, the legal conclusion of the court that the defendant had no duty to maintain the curb was correct.
There is no error.